DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06 September 2019 cites the following non-patent literature (NPL) document: “Antibacterial and Deodorant Activity of Bayberry (Morella Rubra Lour.) and Loquat (Eriobotrya Japonica (Thinb.) Lindl.) Seed Oils”, The Society for Antibacterial and Antifungal Agents, Japan, dated September 25, 2016 (3 pages).  Although the cited document is in the Japanese language, it was not accompanied by (1) an explanation of its relevance or (2) a written English-language translation or an English-language abstract.  Consequently, that NPL document has not been considered by the examiner.  Applicant is referred to 37 CFR § 1.98(a)(3)(i), which requires — in regard to each document listed on an IDS that is not in the English language — that patent applicants submit “[a] concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the patent.”  Applicant is additionally referred to 37 CFR § 1.98(a)(3)(ii), which further requires that patent applicants submit “[a] copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).”  
Status of the Claims
Claims 1-3, as originally filed on 06 September 2019, are pending and under consideration.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Claim 3 recites the following limitation: “the mixing ratio of a loquat seed extract comprising non-volatile fatty acids and at least benzaldehyde and benzoic acid, and a bayberry seed extract comprising non-volatile fatty acids is 1:3 to 1:5.”  The foregoing mixing ratio limitation is unitless.  Consequently, the ratio, as claimed, cannot be calculated to a reasonable degree of certainty by a person having ordinary skill in the art.  Is the ratio a weight ratio?  Alternatively, is it a mole ratio?  A volume ratio?  Or, some other ratio?  This confusion renders the claim indefinite.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka (WO 03/070022 A1).
Nishioka, which published in Japanese, is directed to an Eriobotrya japonica (loquat) seed extract for use in health foods and drinks (title/abstract).  The examiner obtained an English machine translation of Nishioka using an Internet service provided by the World Intellectual Property Organization (WIPO).  All citations below refer to that translation, which accompanies this Office action.  
Nishioka discloses that the loquat extract comprises eight active ingredients, including linoleic acid (non-volatile fatty acid), linolenic acid (non-volatile fatty acid), benzaldehyde, and benzoic acid (Description at pages 5/15, 6/15, and 7/15).  The structures of all four of those compounds are shown in Table 1 of Nishioka.  Their status as active ingredients qualifies each of them as main raw materials.  The examiner notes that the preamble of claim 1 — i.e., “A deodorizing and antimicrobial agent” — does not result in a structural difference between the invention, as claimed, and the prior art (Nishioka).  MPEP § 2111.02 (effect of preamble).  
Therefore, claim 1 is anticipated by Nishioka.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka (WO 03/070022 A1) in view of Li (“Extraction and characterization of oil from Mudong bayberry (Myrica rubra) kernels.” Emirates Journal of Food and Agriculture (2016): 689-694.
Nishioka is discussed in the foregoing rejection of claim 1 under 35 U.S.C. 102.  That discussion is incorporated by reference into this rejection under 35 U.S.C. 103.
Nishioka additionally discloses that the loquat seed extract can be administered in the form of a health food or health drink to treat arteriosclerosis (Description at page 1/15).
However, Nishioka is silent as to whether a bayberry seed extract can be added to the loquat seed extract.  Consequently, Nishioka does not satisfy claim 2.  As explained below, the following reference compensates for this deficiency: Li.
Li is directed to the extraction and characterization of oil from Mudong bayberry (Myrica rubra) kernels (title/abstract).
Li teaches that the bayberry extract comprises various non-volatile fatty acids, for example, 47.90% oleic acid and 37.30% linoleic acid (pages 693-694, especially Table 4).
Li additionally teaches that “Linoleic acid plays an important physiological role in reducing hypertension, hyperglycemia, and hyperlipidemia, as well as preventing fatty liver and atherosclerosis” (page 689, emphasis added).  
Furthermore, Li teaches that “[t]hese results indicate that Mudong bayberry kernels have the potential to be exploited as a novel source for edible plant oil in the world” (page 694).
Prior to the time of filing the present application, the teachings of Li would have motivated a person having ordinary skill in the art to modify Nishioka by combining the loquat seed extract and the bayberry seed extract, in an effort to yield a formulation that is even more effective in treating or preventing atherosclerosis.  Therefore, claim 2 is prima facie obvious.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  
Conclusion
Claims 1-3 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
03 December 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611